                Case 2:20-cv-02004-RFB-DJA Document 18
                                                    16 Filed 02/17/21
                                                             02/16/21 Page 1 of 3




 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     (214) 560-5460
 5   (214) 871-2111 Fax
     jbergh@qslwm.com
 6   Counsel for Trans Union LLC
 7   **Designated Attorney for Personal Service**
     Trevor Waite, Esq.
 8
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                            IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEVADA
12

13   CYNTHIA GREEN,                                     Case No. 2:20-cv-02004-RFB-DJA
                              Plaintiff,
14                                     JOINT STIPULATION AND ORDER
     EQUIFAX INFORMATION SERVICES LLC, EXTENDING DEFENDANT TRANS
15   TRANS UNION LLC, and ALLY         UNION LLC’S TIME TO FILE AN
     FINANCIAL, INC.,                  ANSWER OR OTHERWISE RESPOND
16
                                       TO PLAINTIFF’S COMPLAINT
                      Defendants.
17                                                      (FIRST REQUEST)
18

19              Plaintiff Cynthia Green (“Plaintiff”), and Defendant Trans Union LLC (“Trans Union”),
20   by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
21   Union’s Time to Respond to Plaintiff’s Complaint.
22              On October 30, 2020, Plaintiff filed her Complaint.    Trans Union was served with
23   Plaintiff’s Waiver of Service and Complaint on December 17, 2020. The current deadline for
24   Trans Union to answer or otherwise respond to Plaintiff’s Complaint is February 15, 2021.
25              Trans Union requires additional time to investigate, locate and assemble documents
26   relating to Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to
27   review the documents and respond to the allegations in Plaintiff’s Complaint.
28

                                                                                                   1
     483301.1
                Case 2:20-cv-02004-RFB-DJA Document 18
                                                    16 Filed 02/17/21
                                                             02/16/21 Page 2 of 3




 1              Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 2   otherwise respond to Plaintiff’s Complaint up to and including March 8, 2021. This is the first

 3   stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 4
     Dated this 16th day of February 2021.
 5
                                                  QUILLING SELANDER LOWNDS
 6                                                WINSLETT & MOSER, P.C.
 7
                                                  /s/ Jennifer Bergh
 8                                                Jennifer Bergh
                                                  Nevada Bar No. 14480
 9
                                                  6900 N. Dallas Parkway, Suite 800
10                                                Plano, Texas 75024
                                                  (214) 560-5460
11                                                (214) 871-2111 Fax
                                                  jbergh@qslwm.com
12                                                Counsel for Trans Union LLC
13

14
                                                  /s/ Kristie L. Fischer
15
                                                  Kristie L. Fischer
16                                                Fischer.kristie@gmail.com
                                                  2565 Coral Sky Court
17                                                Las Vegas, NV 89142
                                                  (702) 218-0253
18                                                Counsel for Plaintiff
19

20

21

22

23

24

25

26

27

28

                                                                                                  2
     483301.1
                Case 2:20-cv-02004-RFB-DJA Document 18
                                                    16 Filed 02/17/21
                                                             02/16/21 Page 3 of 3




 1                                                ORDER

 2              The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4   DATED this 17th day of February, 2021.
     Dated this ______ day of ______________________, 2021.
 5

 6

 7                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                  3
     483301.1
